ORDER

PER CURIAM.
Timothy K. Fultz appeals the denial of his Rule 24.035 motion without a hearing. Fultz sought to vacate his conviction for two counts of sodomy in the first degree, § 566.062, RSMo 2000. In his motion for post-conviction relief, Fultz charged his attorney with ineffective assistance for misleading him into pleading guilty. Fultz argued, therefore, that his guilty pleas were not knowing, intelligent, and voluntary. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b)